DETAILED ACTION
Claim(s) 1-9 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2019 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “55” has been used to designate both a “reflector” (see Figure 4, Figure 5, para. [0042], [0044] and [0058]) and an “insertion module” (see Figure 4, Figure 5, para. [0045], [0048], [0051], [0053], and [0054]). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference sign 53 is described in the specification filed on 05/21/2019 as being an “insertion module” (see para. [0054] and [0056]), however, the drawings filed 05/21/20149 do not include Reference sign 53.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an illumination part …” in claim 1, line 5.
“coupling means …” in claim 2, line 2.
“sample collection means for collecting” in claim 9, line 2.
These limitations are being interpreted as:
“light source … light emitting diode …”, or equivalents thereof, as described in para. [0055] of the specification filed on 05/21/2019.
“a clip”, or equivalents thereof, as described in para. [0040] of the specification filed on 05/21/2019.
“a handle and a spatula”, or equivalents thereof, as described in para. [0059] of the specification filed 05/21/2019.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “improved” in claim 1, line 1, is a relative term which renders the claim indefinite. The term “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “improved” is a quantity that the specification does not provide a standard for measuring the term of degree. Instead, “improved” is a subjective term that does not have a standard for determining the scope of the claim. Claims 2-9 are rejected due to their dependence from claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention must be clearly drawn to one of the four statutory categories. 
Regarding Claim 1, the claim currently recites “a body fluid testing device” in line 1, which is drawn to an apparatus, but also recites “body fluid of a user applied …” in line 4, which is drawn to a method. It is unclear what statutory category the claims are drawn to. It is recommended to the applicant to amend the claims to only recite elements drawn to an apparatus. For example, amending the claims to recite --body fluid of a user configured to be applied …--. Claims 2-9 are rejected due to their dependence from claim 1. 
Regarding Claim 2, the claim currently recites “a mounting portion which the test unit is mounted to …”, which is again drawn to a method. It is recommended to amend the claim to recite --the test unit is configured to be mounted to …--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji-Hun Kim (KR 101533343 B1, cited in the IDS filed 05/21/2019), hereinafter referred to as Kim.
The claims are generally directed towards a body fluid testing device having an improved illumination, the testing device comprising:  5a test unit including: a sample part having a sheet portion, with body fluid of a user applied onto a first surface thereof; an illumination part having a light source for providing light to the sample part; a battery for supplying power to the illumination part; and a casing 10receiving a lens group for magnifying the body fluid applied onto the sheet portion; and a user terminal configured such that a camera takes an image of the sample part magnified by the lens group, prior to analyzing the image by the user terminal.
Regarding Claim 1, Kim discloses a body fluid testing device having an improved illumination (Abstract, para. 2, “saliva measurement device …”, para. 2, Fig. 1 and Fig. 7), the testing device comprising:  5
a test unit (Fig. 1 and 2, element 1, “saliva measurement device”) including: a sample part having a sheet portion (Fig. 2, element 5 and 6), with body fluid of a user applied onto a first surface thereof (para. 35-36, “liner member 5 and property member 6 … the liner member … saliva is placed … saliva of the examinee is collected and the collected saliva is fixed to property member on the liner member …”); an illumination part having a light source for providing light to the sample part (Fig. 1 and 2, element 16, or Fig. 7, element 4, para. 48, “supply method for light supplying with the light … light is irradiated” and para. 50-52); a battery for supplying power to the illumination part (para. 48, “the lamp is provided with the electric power …” and para. 50-52, “source of radiation which in this case is equipped in the smartphone …”); and a casing (Fig. 2, element 11, para. 43) 10receiving a lens group for magnifying the body fluid applied onto the sheet portion (Fig. 2, element 7, “lens”, and para. 35, “the lens enlarging saliva”, para. 43); and 
a user terminal (Fig. 5 or Fig. 7, element 2, “smartphone”) configured such that a camera takes an image of the sample part magnified by the lens group, prior to analyzing the image by the user terminal (para. 21, “camera equipped to the state enlarging the collected saliva … secures image data”, para. 33, para. 36, and para. 38).
Regarding Claim 2, Kim discloses the testing device of claim 1, further comprising: 
a coupling means (Fig. 5 and Fig. 6, element 8, “clip element”) detachably coupled to the test unit (para. 41, “slot hole controlling the fixed position …”), wherein the test unit is detachably coupled to the user terminal by the coupling means (Fig. 5, and para. 40, “clip element ... task site of the smartphone with connecting and disconnecting …”), and  
20the coupling means has a mounting portion (Fig. 6, element 8, “clip element”) which the test unit is mounted to and is provided with a clip hole (Fig. 6, element 9, “combining hole”) at a position between the lens group of the test unit and the camera (Fig. 5, element 3, 9, and 11, and para. 41, “controls the position in which the camera and lens are in accord with …”), the coupling means being formed in a shape of a clip (Fig. 5, element 8, and para. 40, “clip element”).
Regarding Claim 4, Kim discloses the testing device of claim 1, further comprising: a reflector (Fig. 7, element 19, “back mirror”) provided in the casing for scattering light from the light source (para. 51, “light inflow pipe … back mirror which reflects the light in the end connected to the light guide …”).
Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hung et al. (Pub. No. US 2017/0119357), hereinafter referred to as Hung.
Regarding Claim 1, Hung discloses a body fluid testing device having an improved illumination (Fig. 1, Abstract, and para. [0024]), the testing device comprising:  5
a test unit (Fig. 5, elements 1, 2, and 3, para. [0024-0025], and para. [0028]) including: a sample part having a sheet portion (Fig. 1, elements 12 or 22, “first and second holding disc”, para. [0024-0025), with body fluid of a user applied onto a first surface thereof (para. [0026], “user’s saliva is applied on the first holding disc or the second holding disc …”); an illumination part having a light source for providing light to the sample part (Fig. 1, element 15, “light-emitting element”, para. [0024], “light-emitting element is a light-emitting diode …” and para. [0028], “light-emitting element illuminates lights to the light diffuser, and the light diffuser diffuses the lights onto the first holding disc or the second holding disc …”); a battery for supplying power to the illumination part (Fig. 1, element 14, “power supply assembly”, para. [0024]); and a casing (Fig. 1, element 2, “second body”) 10receiving a lens group (Fig. 1, element 23, para. [0025], “lens”) for magnifying the body fluid applied onto the sheet portion (para. [0025], [0026], [0028]); and 
a user terminal (Fig. 7, element 4, “cell phone”) configured such that a camera (Fig. 7, element 41, “camera lens”) takes an image of the sample part magnified by the lens group, prior to analyzing the image by the user terminal (para. [0028], “camera lens automatically focuses the crystallization of the user’s saliva … cell phone photographs the crystallization of the user’s saliva and compares a shape …”).
Regarding Claim 2, Hung discloses the testing device of claim 1, further comprising: 
a coupling means detachably coupled to the test unit (Fig. 5, Fig. 6, Fig. 7, element 2 and 3, “clamping assembly”, and para. [0028]), 
wherein the test unit is detachably coupled to the user terminal by the coupling means (Fig. 5, Fig. 6, Fig. 7, and para. [0028]), and  
20the coupling means has a mounting portion (Fig. 5, elements 342, 24, 35, and 26, para. [0025] and para. [0028]) which the test unit is mounted to and is provided with a clip hole (Fig. 5, element 320, “orifice”) at a position between the lens group of the test unit and the camera (para. [0025] and para. [0028], “accommodation seat has a peripheral rib for corresponding the first groove of the second body, a locking hole for corresponding to the flexible hook of the second body … camera lens of the cell phone corresponds to the through orifice of the second clamp foot …”), the coupling means being formed in a shape of a clip (Fig. 5, Fig. 6, Fig. 7, element 3).
Regarding Claim 4, Hung discloses the testing device of claim 1, further comprising: a reflector (Fig. 1, element 16, “diffuser”) provided in the casing for scattering light from the light source (para. [0029], “first body … light diffuser diffuses the lights onto the first holding disc or the second holding disc from the light-emitting element …”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (Pub. No. US 2017/0119357), hereinafter referred to as Hung.
Regarding Claim 3, Hung discloses the testing device of claim 2.
However, Hung does not explicitly disclose wherein one of the test unit and the coupling means is provided with a magnet at a mutual contact portion, and a remaining one of the test unit and the coupling means is provided with a magnet or an iron piece.
Hung teaches within the same embodiment that the first body (Fig. 1, element 1) and the second body (Fig. 1, element 2) can have a first and second connecting portion (Fig. 1, element 11 and 21). Hung teaches that the first connecting portion can be a magnet magnetically attracted with the second connecting portion which is made of metal material or is another magnet (para. [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clip and groove coupling means disclosed by Hung to instead use a magnetic coupling means. Hung teaches that a magnetic coupling means also allows for two elements to be secured together (para. [0025]). Further, one of ordinary skill in the art would recognize that using a magnetic coupling means instead of a groove and clip coupling means would be a simple substitution to yield predictable results of coupling two elements together.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (Pub. No. US 2017/0119357), hereinafter referred to as Hung, as applied to claim 1 above, and further in view of Elder et al. (Pub. No. US 2015/0177256), hereinafter referred to as Elder.
Regarding Claim 5, Hung discloses the testing device of claim 1.
However, Hung does not explicitly disclose wherein the illumination part includes an insertion module into which a longitudinal end of the sample part is inserted.
Elder teaches of an analyte meter having a test strip port, including a camera (Abstract, Fig. 2B-2C, and para. [0016]). Elder further teaches that the analyte meter includes an insertion module (Fig. 2B, element 22) which a longitudinal end of the sample part is inserted (Fig. 2B-2C, para. [0016], “test strip inserted into the test strip port”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test unit disclosed by Hung to include an insertion module to insert a sample part into the test unit instead of placing a sample on the first or second holding discs. Elder teaches that an insertion module allows for the device to be activated with the insertion of the sample part (para. [0015]). Further, one of ordinary skill would recognize that sample parts such as test strips allow for a disposable testing element, which would improve the first or second holding discs in a similar manner with predictable results.
Regarding Claim 6, modified Hung discloses the testing device of claim 5.
However, modified Hung does not explicitly disclose wherein the illumination part includes a circuit board with a circuit for electrically connecting the insertion module, the battery, and the light source together.
Elder further teaches of a microcontroller for electrically connecting the insertion module, power supply, and a light source (Fig. 1B, elements 60, 52, 56, and 70, and para. [0018-0019], “printed circuit board … illumination device … test strip port connection …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test module disclosed by modified Hung to explicitly include a circuitry board with a circuit to electrically connect the insertion module, the battery, and the light source. Elder teaches that a single circuit board connecting all elements to power and a microcontroller allow for the entire device to fit into a single housing (para. [0016]) and allows for power to be supplied to all elements (para. [0024]). 
Regarding Claim 7, modified Hung discloses the testing device of claim 6.
However, modified Hung does not explicitly disclose wherein the circuit electrically connects the light source and the battery together when the sample part is inserted into the insertion module.
Elder further teaches that the test meter detects insertion of a test strip into the test strip port (para. [0029]). Elder further teaches that the processing unit and the micro controller are electrically connected to the test strip port connector circuit (Fig. 1B, elements 50 and 70, and para. [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry disclosed by modified Hung to explicitly electrically connect the light source and battery when the test strip is inserted into the device. Elder teaches that detecting insertion of the test strip into the test meter allows for the device to be activated from a sleep or passive mode (para. [0029]). One of ordinary skill in the art would recognize that electrically connecting all elements once a sample part is inserted into the module would save power from the battery.
Regarding Claim 8, modified Hung discloses the testing device of claim 7.
However, modified Hung does not explicitly disclose wherein the sample part is configured such that the longitudinal end thereof to be inserted into the insertion module is provided with a conductive pattern for completing the circuit for connection 5of the light source and the battery by being electrically connected to an electrical terminal provided on the insertion module.
Elder further teaches that the test strip port and test strip are connected to the micro controller by an analog front end circuit and interface (Fig. 1B, elements 71 and 72, para. [0019-0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sample part disclosed by modified Hung to explicitly include conductive patterns to complete the circuit. Elder teaches that by detecting the insertion of the test strip into the test meter allows for the device to be activated from a sleep or passive mode (para. [0029]). One of ordinary skill in the art would recognize that using a conductive pattern to mate with the test unit is a known form of connecting two elements.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (Pub. No. US 2017/0119357), hereinafter referred to as Hung, as applied to claim 1 above, and further in view of William Robert Pagels (Pub. No. US 2015/0268186), hereinafter referred to as Pagels.
Regarding Claim 9, Hung discloses the testing device of claim 1.
However, Hung does not explicitly disclose further comprising:  10a sample collection means for collecting the body fluid and applying the body fluid onto the sheet portion.
Pagels teaches of a device for performing diagnostic testing for sensing and quantifying analytes, antibodies, or other substances (Abstract and Fig. 2). Pagels further teaches of a sample carrier (Fig. 4, element 1372, Fig. 5, element 1472, and Fig. 6, element 1572) for collecting a fluid or solid sample and delivering the sample to a sample cartridge for diagnostic testing (para. [0052] and para. [0054-0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the testing device disclosed by Hung to include a sample collecting device to be applied to the sheet portion and be analyzed. Pagels teaches that a sample carrier allows for a sample to be quickly and easily brought into contact with the diagnostic device (para. [0052]). Further, one of ordinary skill in the art would recognize that a sample collection means allows for a sample to be brought into contact with the sheet portion without contamination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,606,053. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application: 16/462,537
U.S. Patent No. 10,606,053 - 03/31/2020
Claim 1: A body fluid testing device having an improved illumination, the testing device comprising:  

5a test unit including: a sample part having a sheet portion, with body fluid of a user applied onto a first surface thereof; 
Claim 1: A testing device for body fluid analysis, the device comprising: 

a sheet unit having a sheet of which a first surface receives body fluid of a user to be deposited thereon; 

Claim 1 cont’d: a casing 10receiving a lens group for magnifying the body fluid applied onto the sheet portion; and 

a user terminal configured such that a camera takes an image of the sample part magnified by the lens group, prior to analyzing the image by the user terminal.
Claim 1 cont’d: a contact unit having a magnifying lens group for magnifying the body fluid deposited on the sheet, the contact unit being provided with a first side at which the magnifying lens group is placed to face the first surface of the sheet and being provided with a second side at which a guide adhering to a photographing means obtaining an image of the body fluid magnified by the magnifying lens group or coming into contact with around an eye of the user is placed; and 
Claim 1 cont’d: an illumination part having a light source for providing light to the sample part; a battery for supplying power to the illumination part; and 

Claim 1 cont’d: a light source unit placed to face a second surface of the sheet of the sheet unit in a direction facing the contact unit with the sheet unit in between, the light source unit supplying external light to the second surface of the sheet, wherein the contact unit and the light source unit are formed in an integrated manner, and the sheet unit is fitted between the contact unit and the light source unit in such a manner as to be inserted and discharged, wherein the contact unit and the light source unit are formed with a hole or a slit in between for insertion of the sheet unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791